DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces the newly added limitations “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement” in combination with spiral trajectories. Applicant indicates par. 0080-0089 of the specification as providing support for these limitations (Remarks July 19, 2021, top of page 5). However, while it is agreed that the disclosure provides for “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement”, the disclosure does not provide for doing so in combination with spiral trajectories. Instead, the disclosure provides that a fan order or loop order are utilized (Fig. 12D and Fig. 12C) in stark contrast to the spiral trajectories embodiment (Fig. 15F or Fig. 5D). Nowhere in the disclosure can it be found where these embodiments are combined nor would one of ordinary skill understand how to combine them to arrive at the claimed invention.  As such, when taken in combination with the intervening limitations in the claims, the limitations of “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement” are considered new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is agreed that as claimed, the invention avoids the prior art; Moriguchi does not utilize view ordering to maximize contrast enhancement at the center of k-space.
However, a new grounds of rejection is introduced as the limitations “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement” are not found in the disclosure to be combined with spiral trajectories. Instead, they pertain to the view ordering process utilizing fan or loop trajectories (Fig. 12C, 12D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799